Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been reviewed and are addressed below. 
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method, computer program product and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 8, 15 recite receiving responses content from a patient, identifying a physiological locus of a neurological impairment of the patient based on the responses to the query content from the patient, administering a therapeutic treatment to the patient based on the identified physiological locus of the neurological impairment of the patient.  
The recited limitations, as drafted, under their broadest reasonable interpretation, identifying the neurological impairment based on patient’s responses and administer therapeutic treatment to the patient. If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “processors”, “display”, “computer readable storage medium”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of displaying query content on a display…, which amounts to extra-solution activity concerning mere data gathering. The ‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at: 
- paragraph 16, that “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. 
-paragraph 148 recites “referring now to FIG. 10, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N communicate with one another”.


The claims recite the additional element of displaying query content on a display…, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, 16-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9, 11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2)as being Anticipated by Ben-David (2019/0001117).
With respect to claim 1 Ben-David teaches a method comprising: 
displaying, by one or more processors, query content on a display (Ben David paragraph 56 “questionnaire that the subject should complete”); 
receiving, by the one or more processors, responses to the query content from a patient (Ben-David paragraph 14 “feedback based on a cognitive test result” and paragraph 56 “generates cognitive stimulation and collects responses from the patient”); 
identifying, by the one or more processors, a physiological locus of a neurological impairment of the patient based on the responses to the query content from the patient (Ben David paragraph 81 “when the patient is in a specific cognitive state, sadness for example, the stimulation will be activated”); and 
administering a therapeutic treatment to the patient based on the identified physiological locus of the neurological impairment of the patient (Ben David paragraph 211 “cognitive stimulators may include: computer base stimulator like tablet, desktop, television, or smartphone. These devices may or may not interact with the patient. They may stimulate visual, audio and other senses in two dimension or three. These devices 
Claims 8 and 15 are rejected as above.

With respect to claim 2 Ben-David teaches the method of claim 1, wherein the therapeutic treatment is a repetitive mental activity that is designed to provide the therapeutic treatment to the patient, and wherein the repetitive mental activity is provided by a template-based conversational agent that communicates with the patient (Ben-David paragraph 50 “visual stimulation can be effected by presenting light patterns to the subject. Such light patterns can be alternating light with a predetermined frequency”).
Claims 9 and 16 are rejected as above.

With respect to claim 4 Ben-David teaches the method of claim 1, wherein the therapeutic treatment is a surgical treatment to the physiological locus of the neurological impairment of the patient (Ben-David paragraph 50).
Claim 11 is rejected as above.

With respect to claim 5 Ben-David teaches the method of claim 1, wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-7, 10, 12-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David (2019/0001117) in view of Osvath (2016/0113567).
With respect to claim 3 Ben-David teaches the method of claim 1, wherein the therapeutic treatment is a repetitive mental activity that is designed to provide the therapeutic treatment to the patient. 
Ben-David does not teach wherein method further comprises: displaying, by the 
Osvath teaches as patients are analyzed, the second display area 54 can be updated with results. For example, in one embodiment, the result for each patient might be displayed from the list of NO (meaning that the patient is not depressed), YES (meaning that the patient is depressed), NOT TESTED (for example if for some reason the patient was not able to be tested), or UNKNOWN (if the diagnosis system cannot reach a definitive conclusion) (Osvath paragraph 69).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ben-David and Osvath with the motivation of monitoring patients for sleep abnormalities that are associated with Alzheimer's disease (Osvath paragrpah 331).
Claims 10 and 17 are rejected as above.
Claim 6 Ben-David teaches the method of claim 1. Ben-David does not teach further comprising: creating, by the one or more processors, an analogous electronic neural network that is analogous to a central nervous system of the patient; and identifying, by the one or more processors, the neurological impairment based on a functionality of the analogous electronic neural network.
Osvath teaches an artificial neural network is a machine that is designed to model the way the brain performs a particular task. A neural network is formed by using artificial neurons connected by synapses in ways mimicking the biological neuronal network model. Examples of a model artificial neuron and artificial neural network are shown in FIGS. 14 and 15, respectively (Osvath paragraph 211).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ben-David and Osvath with the motivation of monitoring patients for sleep abnormalities that are associated with Alzheimer's disease (Osvath paragrpah 331).
Claims 12 and 18 are rejected as above.

With respect to claim 7 Ben-David teaches the method of claim 1. Ben-David does not teach, further comprising: creating, by the one or more processors, an analogous electronic neural network that is analogous to a central nervous system of the patient; and identifying, by the one or more processors, the physiological locus of the neurological impairment based on a functionality of the analogous electronic neural network. Osvath teaches an artificial neural network is a machine that is designed to 
One of ordinary skill in the art would have found it obvious to combine the teachings of Ben-David and Osvath with the motivation of monitoring patients for sleep abnormalities that are associated with Alzheimer's disease (Osvath paragraph 331).
Claims 13 and 19 are rejected as above.
Claims14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David (2019/0001117) in view of Toth (2015/0335288).
With respect to claim 14 Ben-David does not teach the computer program product of claim 8, wherein the program instructions are provided as a service in a cloud environment.
Toth teaches one or more systems in accordance with the present disclosure may be coupled to a control console (e.g. a computer terminal, a system management software front end, a server, a virtual server, a cloud based service, etc.) (Toth paragraph 239).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ben-David and Toth with the motivation of assessing and altering rapidly to improve workflow therewith (Toth paragraph 331). 
Claim 20 is rejected as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626